Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
2.	Claims 1-11 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-7
None of the prior art of record teaches or suggests an image forming apparatus having the main body electric contact unit engages with the cartridge and is positioned at a first position by receiving urging force from the urging member in the mounted state, and the main body electric contact unit is positioned at a second position by the positionable portion of the holding member being positioned by the positioning portion of the frame in the unmounted state; wherein the second position is different from the first position in a first direction orthogonal to a direction of the urging force in the mounted state as viewed in a second direction orthogonal to the mounting direction and the first direction.
Claims 8-11
None of the prior art of record teaches or suggests an image forming apparatus having the main body electric contact unit engages with the cartridge and is positioned at a first position by receiving urging force from the compression coil spring in the mounted state, and the main body electric contact unit is positioned at a second position by the positionable portion of the holding member being positioned by the positioning portion of the frame in the unmounted state; wherein the second position is different from the first position in a first direction orthogonal to the directionof the center axis of the compression coil spring in the mounted state as viewed in a second direction orthogonal to the mounting direction and the first direction. 
 
      Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Takeuchi et al. [10,732,545] disclose an image forming apparatus.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        09/12/22